Ingraham, J.:
The right to examine books of a corporation is purely .a personal right depending upon the-ownership of Capital: stock of the corporation. A stockholder as the owner of stock becomes a member of the corporation and it is based upon this fact of ownership in the corporation that his right is recognized at common law tb examine the books of the corporation, and be. informed as to its business. A mere custodian of stock holding it merely for the purposé of preserving it pending a litigation as to its ownership does not becoriie a member of 'the corporation and as such is not entitled to maintain *757this proceeding. The petitioner is a stranger to the corporation, and whether he will ever be the owner of any stock or a member of the corporation depends upon the proceeding in the Surrogate’s Court. I have great doubt about the good faith of the application, but it is not a proceeding necessary to preserve the interest of the deceased in thef corporation, and I do not think the petitioner is in a position-to institute it. ' '
I think, therefore, the order appealed from should be reversed, with ten dollars costs and disbursements,, and the motion /denied, with ten dollars costs.
McLaughlin and Claeke, JJ., concurred; Laughlin and Scott, JJ., dissented.